The opinion of the Court was, some days after, delivered by
Parsons, C. J.
This is an action of the case to recover damages against the defendant for seducing the plaintiff under a false pretence of courtship and intention of marriage, and for getting her with child, whereby her reputation has suffered, and her peace of mind been injured. After a verdict for the plaintiff on the issue of not guilty, the defendant moves to arrest the judgment. And we are of opinion that judgment must be arrested. An action of this nature is not given by statute; and there is no principle of the common law on which it can be sustained. Fornication and adultery are offences *63in this commonwealth created by statute. And the declaration amounts to a charge against the defendant for deceiving the plaintiff, and persuading her to commit a crime, in consequence of which she has suffered damage. She is a partaker of the crime, and cannot, come into Court to obtain satisfaction for a supposed injury to which she was consenting.
It has been regretted at the bar that the law has not provided a remedy for an unfortunate female against her seducer. Those who are competent to legislate on this subject will consider, before they provide this remedy, whether seductions will afterwards be less frequent, or whether artful women may not pretend to be seduced, in order to obtain a pecuniary compensation. As the law now stands, damages are recoverable for a breach of promise of marriage ; and if seduction has been practised under color of that promise, the jury will undoubtedly consider it as an aggravation of the damages. So far the law has provided; and we do not profess to be wiser than the law.